Title: To Thomas Jefferson from George Broome, 18 June 1806
From: Broome, George
To: Jefferson, Thomas


                        
                            To his Excellency the President
                                
                            
                            
                                of the United States.
                            
                                18 June 1806
                            
                        
                        George Broome of George Town and County of Washington humbly represents—That your Petitioner being unapprised of the full Extent and Import of the Law directing and requiring Licenses to be obtained for retailing spirituous
                            Liquors on the Race Ground—but conceiving the only thing really essential to be  the payment of the Money required by
                            Law for such License—did on the first day of the Races last fall pay to the Clerk of the County the sum of Money required
                            by Law for said License.—That the Clerk of the County did then inform your petitioner that an order from the Magistrate of
                            said County was necessary before the License could be granted but your Petitioner conceiving that by the payment of the
                            License Money he had complied with the substantial part of the Law and conceiving an order from the Magistrate as only
                            Matter of Form did proceed to sell without producing to the Clerk such Order—Your petitioner conceived himself free from
                            any penal Liability until the last Court when he was presented for selling Liquors without a License and during the
                            present Term finding that his payment of the License Money was not a legal Justification he submitted his Case to the
                            Honorable Court who could not do otherwise than fine him the sum fixed by Law that is to say Twenty pounds and the Costs—
                        Your Petitioner is well known to have a Wife and Family—that he is without property and destitute of any
                            Support except that derived from his personal Labour and Exertions—and he is totally unable to pay the Amount of the Fine
                            and Costs and its Exaction must eventuate in the Ruin and Misery of himself and Family—And inasmuch as he could have had
                            no View of defrauding the public but fully paid the sum required by Law he prays your Excellency to remit to him  the
                            Fine and Costs incurred and to save him and his Family from that Ruin which otherwise is inevitable and as in Duty bound
                            he will pray &ca—
                        
                            George Broome
                            
                        
                        
                            The undersigned Judges of the Circuit Court of the District of Columbia, believing the facts stated in
                                the foregoing petition to be true, respectfully recommend to the President of the United States, a compliance with
                                it’s prayer.
                        
                        
                            W. Cranch.
                            N Fitzhugh
                            
                            Allen B Duckett
                            
                        
                        
                            Let a pardon issue
                        
                        
                            Th: Jefferson
                            
                             June 18. 1806.
                        
                    